Citation Nr: 9916975	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-35 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the left forearm.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the right clavicle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1974 to January 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

During the course of this appeal, the veteran was granted an 
increased evaluation for his right clavicle disability.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in AB v. Brown, 6 Vet. 
App. 35, 39 (1993) held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and 
regulations.  The Court also stated that it follows that  
such a claim remains in controversy "where less than the 
maximum available benefits is awarded."  Id. at 38.  
Accordingly, the issue of entitlement to an evaluation in 
excess of 10 percent for residuals of injury to the right 
clavicle will be addressed by the Board. 

In an April 1999 statement, the representative argued that 
the veteran raised the issue of entitlement to total 
disability due to individual unemployability (TDIU) and that 
the issue has not been addressed by the RO.  In a December 
1993 statement, the veteran indicated that he was totally 
unemployable due to his service-connected disabilities, and 
the rating actions thereafter did not include a determination 
on TDIU.  Accordingly, the matter is referred to the RO for 
the appropriate action.  

In a February 1995 rating decision, service connection for 
lower lumbar/back condition was denied.  The veteran was 
notified of the same at that time.  The veteran did not 
thereafter express any disagreement with the rating action.  
In a May 1999 statement, the representative raised the issue 
of entitlement to service connection for a low back 
condition, based on new and material evidence.  The issue of 
whether new and material evidence has been presented to 
reopen the previously denied back claim is referred to the RO 
for the appropriate development.  

It is noted that two other issues, entitlement to nonservice-
connected pension, and compensation under 38 U.S.C. § 1151 
were denied in a March 1996 rating decision.  The veteran was 
notified of the same and he did not thereafter indicate 
disagreement with either issue.

The issue of entitlement to service connection for post-
traumatic stress disorder is discussed in the remand which 
follows this decision.  


FINDINGS OF FACT

1.  The veteran's left forearm disability is manifested by a 
history of fracture, a normal left forearm with healed 
fracture of the distal 1/3 of the ulna without any 
displacements, unremarkable x-ray study with no significant 
deformity present, and normal left elbow and wrist joints; 
with subjective complaints of aches and pain.  

2.  The veteran's right clavicle disability is manifested by 
a history of fracture, subjective complaints of right 
clavicle pain and chest pain, a tender lump, subluxation of 
the sternoclavicular joint with secondary arthritic changes, 
and full range of motion of the right shoulder with 
objectively observed pain on motion.  

3.  The record does not reveal that the veteran's right 
clavicle disability was manifested by symptomatology 
reflective of a compensable rating evaluation before December 
9, 1993.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of a fracture of the left forearm have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.71a, Plate I, Diagnostic Codes 5206, 5207 
(1998).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of injury to the right clavicle have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claims are well grounded 
and adequately developed.  This finding is based on the 
veteran's evidentiary assertion that his service-connected 
disabilities have increased in severity.  See Drosky v. 
Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time form exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

Further, in evaluating disabilities of the musculoskeletal 
system, functional loss due to pain and weakness must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. 
Brown, 8 Vet. App. 202, 204-205 (1995).  The Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the regulations do not give past medical reports 
precedence over current findings, see Francisco v. Brown, 7 
Vet. App. 55 (1994), the Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected disabilities.  In addition to the general 
laws and regulations provided herein, specific diagnostic 
criteria for the veteran's disabilities are provided below.  


Factual Background

In a September 1978 rating decision, service connection was 
granted for residuals of a fracture of the left forearm.  It 
was noted that the service medical records showed that in 
1974, the veteran was involved in an accident which resulted 
in fractures of both clavicle, left ulna and ribs, and that 
x-ray evidence of the left forearm revealed fracture.  The 
separation examination was negative for any residuals.  A 
June 1977 VA examination showed impressions that the veteran 
had post fracture of the right clavicle and post fracture and 
residual tenderness of the left forearm.  Physical 
examination showed deformity of the right clavicle and x-rays 
showed no evidence of fractures of either clavicle.  An old 
united fracture was shown of the distal and adjacent fourth 
shaft of ulna with no gross displacements or angulation.  

VA medical records show that the veteran was hospitalized at 
VA in January 1994, and that one of the sources of his pain 
was residual left arm pain.  

In June 1994, the veteran underwent a VA orthopedic 
examination for residual fracture of the left forearm and 
injury to the right clavicle.  By history it was noted that 
in service the veteran got pinched in-between a truck from 
which he fractured the left ulna, injured the right clavicle, 
and was treated by a cast to the right forearm and a sling 
for the cast.  The veteran complained of some aches and pains 
vaguely in the front of the chest and over the right 
clavicle.  

Examination of the left forearm revealed full range of 
motion.  Flexion was 135 degrees; and extension was to 
180 degrees on both sides.  Pronation was 75 degrees on both 
sides and supination was 50 degrees on both sides.  The bend 
seemed to be normal.  Examination of the clavicular area 
revealed that there was evidence of subluxation of the 
sternoclavicular joint.  Corresponding forearm x-rays 
revealed that minimal irregularity of the distal ulna 
suggested an old healed fracture.  X-rays of the right 
clavicle showed a negative x-ray study.  The diagnosis was 
healed fracture of the ulna the middle and distal third, and 
subluxation of the sternoclavicular joint.  

In March 1997, the veteran underwent a VA examination for the 
joints.  The examiner reviewed the claims folder.  The 
veteran complained of vague aches and pain on the left 
forearm and elbow.  He also complained of aches and pains 
over the chest area of the sternoclavicular joint.  

Objective findings revealed that the veteran reported for the 
examination without any help, cane or crutches.  He walked 
with no limp.  He was alert and cooperative.  

On examination of the left forearm, the left forearm looked 
normal.  The examiner stated that the x-rays showed a healed 
fracture of the distal 1/3 of the ulna without any 
displacements.  Examination of the elbow revealed that 
extension was 180 degrees and flexion was 130 degrees on the 
right side, and 110 degrees on the left side.  The examiner 
commented that it was about 20 degrees less on the left side.  
Supination was 90 degrees.  Pronation was 90 degrees from the 
thumb toward the ceiling position.  That was compared to the 
opposite side which was normal.

On examination of the right shoulder, anterior elevation was 
180 degrees.  Lateral elevation was 180 degrees.  External 
rotation was 70 degrees and internal rotation was about 75 
degrees.  It was noted that the right shoulder was compared 
to the opposite side which was within normal range.  Over the 
area of the sternoclavicular joint, there was a small lump 
that was tender to touch and to pressure.  The examiner 
stated that x-rays showed that the veteran did have 
subluxation of the sternoclavicular joint with secondary 
arthritic changes.  Although he did have a full range of 
motion of the right shoulder, it became painful in the middle 
of the range of motions, according to the examiner.  The 
examiner noted that that would make it somewhat difficult to 
do heavy labor with that arm.  

The actual x-ray report of the left forearm revealed an 
impression of n old healed fracture of the distal ulnar 
shaft.  Otherwise, the study was unremarkable.  It was noted 
that a comparison was made with the last study of June 1994, 
and that an old healed fracture of the distal ulnar shaft 
could again be seen.  There was no significant deformity 
present.  The soft tissues were unremarkable.  The included 
left elbow and wrist joints were grossly normal.  The actual 
x-ray report of the right clavicle showed that the bone was 
intact.  The surrounding soft tissues were unremarkable.  The 
impression was normal right clavicle.

The March 1997 examination diagnoses were:  Healed fracture 
of the left ulna without any residual.  Sternoclavicular 
subluxation with secondary osteoarthritic changes with 
interfered, with some degree, with heavy lifting with the 
right arm and caused periodic painful range of motion in the 
left shoulder.


Left Forearm

The veteran's left forearm disability is rated under the 
criteria for limitation of motion.  Limitation of motion of 
the forearm is rated under Diagnostic Code 5206, limitation 
of flexion of the forearm, and Diagnostic Code 5207, 
limitation of extension of the forearm.  The Rating Schedule 
provides that the range of motion of the elbow is from zero 
degrees, extension, to 145 degrees, flexion.  38 C.F.R. § 
4.71, Plate I.  Full forearm pronation is from zero degrees 
to 80 degrees and full forearm supination is from zero 
degrees to 85 degrees.  Id. 

Under Diagnostic Code 5206, a 10 percent evaluation is 
warranted where there is limitation of flexion of either 
forearm to 100 degrees, while a 20 percent evaluation is 
warranted for limitation of flexion to 90 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  Under Diagnostic Code 5207, 
when extension of either forearm is limited to either 45 
degrees or 60 degrees, a 10 percent evaluation is assigned.  
A 20 percent evaluation is warranted if extension of either 
forearm is limited to 75 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206.  

In the present case, no significant limitation of motion of 
the veteran's left forearm is demonstrated.  See 38 C.F.R. § 
4.71, Plate I.  Indeed, as motion is not shown to be limited 
to 45 degrees or more on extension, or 100 degrees or less on 
flexion, there is no basis for assignment of a compensable 
evaluation based on limitation of motion under Diagnostic 
Code 5206 or 5207.  The Board has also considered the 
veteran's complaints of aches and pain.  However, in view of 
the fact that the x-rays of the forearm show only a healed 
fracture, and no significant deformity, and no arthritic 
changes, Diagnostic Code 5003 is not for application.  
Therefore, a 10 percent evaluation under that code is not 
warranted.  

Furthermore, the Board also recognizes the veteran's 
complaints of pain and that functional loss due to pain, 
supported by adequate pathology, is recognized as resulting 
in disability.  See DeLuca, supra; 38 C.F.R. §§ 4.10, 4.40, 
4.45.  However, in this case, the clinical data of record 
shows that the veteran experiences no functional impairment 
of the left forearm.  As noted above, clinical findings are 
essentially normal and the examiner stated that it would be 
difficult for the veteran to do labor with his other 
disability, while mentioning no restrictions regarding the 
left forearm disability.  The record shows that the veteran's 
forearm disability causes no functional impairment and a 
compensable evaluation in this regard is not warranted.  38 
C.F.R. § 4.7.

Accordingly, the an increased rating for the veteran's left 
forearm disability is not warranted.  


Right Clavicle

The veteran's right shoulder disability is rated under 
Diagnostic Code 5203 as impairment of the clavicle or 
scapula.  Under Diagnostic Code 5203, a 10 percent rating is 
warranted for malunion of the clavicle or scapula, or for 
nonunion of the clavicle or scapula without loose movement.  
A 20 percent rating is warranted for dislocation of the 
clavicle or scapula, or for nonunion of the clavicle or 
scapula with loose movement.  38 C.F.R. § 4.71a, Diagnostic 
Code 5203.

At the time that the original rating was received, in 
September 1978, the evidence of record showed that the 
veteran was not compensably disabled.  Mainly, while 
deformity of the right clavicle was shown by physical 
examination in June 1977, x-rays showed no evidence of 
fractures of the clavicle at that time; in essence no 
residuals from the 1974 accident.  So the veteran was given a 
zero percent rating.  When he initiated a claim for increased 
evaluation, the RO in an August 1997 rating decision granted 
a 10 percent evaluation, and an effective date of December 9, 
1993.  The increased rating was primarily based upon the 
results of the March 1997 VA examination.  Therein, x-ray 
evidence was different than in 1977, and showed that the 
veteran now has arthritic changes.  An increased rating 
earlier than December 9, 1993, is not supported by the 
record, as the record shows the information from the 
veteran's 1977 examination, with the next supporting 
documentation of residual injury not shown until 1994 VA 
outpatient treatment and examination records.  So there is no 
basis for a staged rating incorporating a higher evaluation 
from April 28, 1978, the effective date of the original 
grant, to the December 9, 1993, the effective date of the 
increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Furthermore, the veteran is not entitled to a 20 percent 
evaluation for the right shoulder disability at this time, as 
the record does not reflect that there is nonunion of the 
clavicle or scapula with loose movement.  Rather, the record 
shows that the veteran has a history of fracture, subjective 
complaints of right clavicle pain and chest pain, a tender 
lump, subluxation of the sternoclavicular joint with 
secondary arthritic changes, and full range of motion of the 
right shoulder with objectively observed pain on motion.  
Hence, the currently assigned evaluation fully comports with 
the applicable schedular criteria, takes into account 
functional loss due to pain, and is consistent with the 
intention of the rating schedule to recognize painful motion 
as warranting at least the minimum compensable evaluation for 
the joint.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic 
Code 5203; Deluca, supra.  

Accordingly, the an increased rating for the veteran's right 
clavicle disability is not warranted.


ORDER

Entitlement to a compensable evaluation for residuals of a 
fracture of the left forearm is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of injury to the right clavicle is denied.


REMAND

Procedurally, it is noted that after receipt of the veteran's 
Notice of Disagreement in June 1997, a Statement of the Case 
was not issued until April 1999.  The Board determines that 
the representative's argument received in May 1999 satisfies 
the requirement for a Substantive Appeal; and that the 
veteran has perfected an appeal on this issue entitlement to 
service connection for post-traumatic stress disorder.

In a January 1997 rating decision, service connection for 
post-traumatic stress disorder was denied and the veteran was 
notified of the same.  In June 1997, he filed a Notice of 
Disagreement and requested a VA examination.  The RO 
scheduled a VA examination for the veteran, for which he 
failed to report on October 31, 1997.  In September 1997 and 
October 1997, correspondence to the veteran from the RO was 
returned as undeliverable.  

Upon speaking with the veteran's sister on September 15, 
1997, the RO learned that the veteran was incarcerated.  The 
same was verified by the veteran when he wrote to the RO in 
August 1998 and September 1998 to state that he was 
incarcerated for a felony and that he wanted to pursue his 
claims.  It appears that the veteran is currently imprisoned 
at the Ironwood State Prison in Blythe, California, and that 
he has been imprisoned at other California Department of 
Corrections facilities during the interim of his 
incarceration.  The Board determines that the veteran missed 
his scheduled VA examination scheduled in October 1997, no 
doubt, because he was incarcerated at that time.  

The VA has a statutory obligation to assist veterans in the 
development of their claims.  The RO in this case initiated a 
VA examination, and did not follow through on getting the 
examination completed after the veteran failed to report.  
Upon finding out that the veteran was incarcerated at the 
time of the scheduled examination, the RO should have made 
other arrangements to complete the examination process that 
it initiated in conjunction with this claim.  In Wood v. 
Derwinski, the Court cautioned those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement, and 
stated that such individuals are entitled to the same care 
and consideration given to their fellow veterans.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  

Also in Wood, the RO claimed an inability to get a fee-basis 
physician to conduct an examination in the correctional 
facility, and the record contained neither information 
concerning the efforts expended by the RO in that regard nor 
any explanation as to why a psychiatrist employed by the VA 
was not directed to perform the examination.  Under such 
unique circumstances, where it is determined that the veteran 
is not available to participate in a VA examination under 
regular conditions, and in keeping with the "caution" of 
Wood, supra, a remand is required to provide VA another 
opportunity to fulfill the statutory duty to assist the 
veteran.  Id. 

As review of the evidence in this case also does not reveal 
any information concerning efforts expended by the RO to try 
to arrange a psychiatric examination of the veteran after 
receiving knowledge of his incarceration, the RO is asked to 
provide the veteran with a VA examination by the best 
available method.  As noted in the Bolton case, supra, and 
pursuant to 38 C.F.R. § 19.9, the Board must remand where the 
gathering of further evidence is essential to the 
adjudication of the case.  Therefore, this case is remanded 
so that a VA examination for the veteran can be rescheduled 
and undergone; and the record can be updated for adjudication 
purposes.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain copies of all 
medical records dated from the time of 
the veteran's incarceration to the 
present from the California Department of 
Corrections.  The veteran has been 
incarcerated at more than one 
correctional facility during his 
imprisonment.

2.  Thereafter, the RO should take the 
necessary steps to have the veteran 
undergo a psychiatric examination 
relative to his claim for service 
connection for post-traumatic stress 
disorder.  These efforts should include 
the following:  (1) asking the 
appropriate VA medical center (VAMC) to 
arrange for VA psychiatric examination; 
(2) and/ or asking the VAMC to arrange 
for a fee basis examination; or (3) 
arranging for a physician of the 
California Department of Corrections to 
conduct the examination.  All such 
arrangements should be made through the 
warden or other appropriate prison 
officials.  The RO should document all 
efforts made to have the examination 
conducted.

The veteran's claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any diagnosis of post-
traumatic stress disorder should be in 
accordance with Diagnostic and 
Statistical Manual of Mental Disorders - 
IV (DSM-IV).  If post-traumatic stress 
disorder is diagnosed, the examiner 
should clearly identify the reported 
stressors which are deemed to be the 
cause of the condition. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

